Citation Nr: 0024402	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for skin disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
January 1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Following this decision, jurisdiction over the 
case was transferred to the RO in St. Louis, Missouri, later 
in 1993.  This case was remanded by the Board in April 1996 
and January 1998 for further development; it was returned to 
the Board in August 2000.

The Board notes that the veteran, in January 1999, expressed 
disagreement with a May 1998 rating decision which granted 
service connection for residuals of a right thumb injury, but 
which evaluated that disability as noncompensably disabling 
effective September 4, 1992.  In June 2000, the RO increased 
the evaluation assigned the veteran's disability to 20 
percent disabling, effective August 1, 1998, and informed the 
veteran that this action constituted a complete grant of 
benefits sought with respect to that issue and that she 
should inform the RO within 60 days if she continued to 
desire appellate review with respect to the evaluation of her 
right thumb disability.  Thereafter, this issue was not 
addressed by the veteran or her representative.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's skin disability is productive of minimal 
skin changes with some excoriation and itching involving a 
nonextensive area and nonexposed surface.
 


CONCLUSION OF LAW

The criteria for a compensable rating for skin disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7806, 7803, 
7804, 7805, 7817 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected skin disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as discussed below.  

Briefly, as noted in the Introduction, the veteran's service 
ended in January 1990.  In April 1993, service connection for 
skin disability was granted, evaluated as noncompensably 
disabling.  This evaluation has remained in effect since that 
time.

Service medical records disclose that the veteran developed 
progressive pruritis and an eczematous dermatitis on her 
hands, arms, upper trunk and legs.  This was also accompanied 
by an erythematous maculo/papular eruption on her arms and 
hands.  The veteran's examination for discharge was negative 
for any pertinent abnormal findings.

The veteran was afforded a VA examination in October 1992, at 
which time she complained of an intermittent itchy rash.  She 
reported experiencing small red bumps on her hands, arms, 
trunk, face, head, legs and feet.  She reported that her rash 
resolved without treatment after several days, and that she 
was unaware of any triggering event for her rashes; she 
denied any change in the frequency of eruptions with seasonal 
changes.  She also reported experiencing some slight dryness 
of the skin on her arms and legs.  The veteran denied using 
any medication for her skin problems.  Physical examination 
disclosed the absence of any rash or skin dryness.  No 
excoriations or self-inflicted lesions were apparent.  The 
veteran was diagnosed with history of recurrent pruritic 
eruption, possibly dermatitis.

In a January 1994 statement, the veteran alleged that she 
continued to experience a rash affecting her legs, arms, 
hands and back which would last from one week to one month.  
She also stated that she experienced constant itching, and 
contended that the itching would interfere with sleep.  The 
veteran stated that she had scarring on her hands and thighs 
from her disability.

VA treatment records for May 1994 to January 1999 are 
negative for reference to the veteran's skin disability.

The veteran was afforded a VA examination in October 1996, at 
which time she reported experiencing little red bumps 
scattered over her skin, usually on her right hand.  She 
indicated that the referenced bumps were not fluid-filled.  
She stated that the rashes usually lasted about 3 to 5 days, 
and she denied any knowledge of a triggering event for her 
skin problems.  The veteran did not report any nervous 
manifestations associated with her skin disability and the 
examiner noted that the skin condition was not disfiguring.  
Physical examination disclosed the absence of any lesions.  
Poorly outlined scars were present on the thigh, and two 
papules of the right anterior thigh were noted.  Several 
excoriations on the veteran's back were present.  The 
veteran's face and hands were essentially clear.  The 
examiner concluded that no disease of the skin was present.

On file is the report of a November 1999 VA examination of 
the veteran.  At that time she reported experiencing a lower 
grade rash which was more constant, as compared to the rashes 
she experienced in service.  She denied using any 
medications, but reported using rubbing alcohol.  She 
reported experiencing minimal itchiness, but indicated that 
she experienced increased itchiness when hot.  She indicated 
that she experienced intermittent spots on her legs.  No 
evidence of exfoliation or exudation was identified on 
physical examination.  A small pustule on the right posterior 
leg was noted.  Old post-inflammatory hyperpigmentation on 
the anterior legs was identified, with 3 to 4 spots per 
thigh.  Otherwise, the veteran had minimal skin changes.  The 
presence of 1 to 2 acne papules on the upper shoulders was 
noted, and they appeared excoriated.  The examiner concluded 
that the veteran had very minimal folliculitis, most likely 
with post-inflammatory hyperpigmentation.

In a July 2000 statement, the veteran averred that her skin 
disability was productive of discomfort and disfigurement.  
She indicated that her skin disability varied in severity 
according to, inter alia, weather and physical exertion.  She 
alleged that the November 1999 examination was conducted when 
her symptoms were minimal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The RO evaluated the veteran's skin disability as 
noncompensably disabling under Diagnostic Code 7817, 
pertaining to dermatitis exfoliativa, which is rated as 
eczema under Diagnostic Code 7806.  See Note following 
38 C.F.R. § 4.118, DC 7819.  Under DC 7806, a noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is appropriate for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration of if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Although the veteran developed pruritis as well as an 
eczematous dermatitis on her hands, arms, upper trunk and 
legs in service, no pertinent abnormal findings were reported 
at service discharge.  The veteran was afforded a VA 
examination in October 1992, which was completely negative 
for any skin abnormalities, as well as a VA examination in 
October 1996 which was negative with respect to skin problems 
other than the presence of poorly outlined scars on the 
thigh, two papules on the right anterior thigh, and several 
excoriations on the back; the examiner at that time concluded 
that no disease of the skin was present and that the skin 
changes present on evaluation were not disfiguring.  The 
veteran was afforded a VA examination in November 1999, at 
which time the only skin changes present consisted of a small 
pustule on the right leg, as well as old post-inflammatory 
hyperpigmentation on the anterior legs and 2 excoriated 
papules on the upper shoulders; the examiner concluded that 
the veteran had very minimal folliculitis.  None of the 
examination reports document the presence of exfoliation or 
exudation.  In the Board's opinion, the above findings are 
more consistent with a noncompensable evaluation than a 
compensable evaluation for skin disability under Diagnostic 
Code 7806.

Moreover, the residual scarring is not tender, painful, 
subject to repeated ulceration or productive of functional 
impairment.  It does not warrant a compensable evaluation.  
38 C.F.R. § 4.31.

Although the veteran contends that her skin disability is 
symptomatic at times other than when examined by VA, she has 
not adequately identified a period during which her condition 
is likely to be symptomatic nor has she provided or 
identified any medical or other objective evidence supportive 
of her claim.  The Board notes that VA treatment records 
since 1994 are negative for any reference to her skin 
disability, and she has, in fact, not alleged receiving any 
treatment for her condition since service.  In addition, 
although the veteran contends that her skin condition is 
productive of constant itching and is disfiguring, the Board 
notes that the veteran reported on examination that her 
itching is minimal in nature, and the October 1996 examiner 
specifically noted that her skin condition is not 
disfiguring. 

In light of the above evidence showing that the veteran's 
skin disability is intermittent in nature, and productive of 
only minimal skin changes affecting a nonextensive area and 
nonexposed surface, without any objective evidence of 
exfoliation, exudation or disfigurement, the Board concludes 
that the disability more nearly approximates the criteria for 
the currently assigned noncompensable evaluation than those 
for a compensable evaluation.


ORDER

Entitlement to a compensable rating for skin disability is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

